DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Response to Amendment
In response to the amendment received on July 15, 2022, entered as per the RCE filed on August 5, 2022:
	a.  The prior art rejections of record are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 9-16 and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claim 9 and (claims 10-16 and 18-20, all dependent upon claim 9), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the system of at least claim 9 comprising the can with a lip and flange, a plurality of layers inserted in the can including a battery cell and a thermally conducting layer with a fin and a compressible material placed between the fin and the battery cell, wherein the compressible material provides a spring force that pushes the fin towards an interior surface of the can, wherein the compressible material includes a plurality of compressible material segments extending between the fin and the battery cell.
As stated in the previous Office Action (see item 16), while Melack teaches of a compressible material, the reference does not reasonably teach or suggest the compressible material as a plurality of compressible segments extending between the fin and the battery cell.  None of the remaining cited prior art of record reasonably teach or suggest this feature.
b.  With respect to claim 21 and (claims 22-29, all dependent upon claim 21), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the system of at least claim 21 comprising the can, a plurality of layers inserted in the can including a battery cell and a thermally conducting layer with a fin and a compressible material placed between the fin and the battery cell, wherein the compressible material provides a spring force that pushes the fin towards an interior surface of the can, wherein the compressible material includes a plurality of compressible material segments extending between the fin and the battery cell.
As stated above, while Melack teaches of a compressible material, the reference does not reasonably teach or suggest the compressible material as a plurality of compressible segments extending between the fin and the battery cell.  None of the remaining cited prior art of record reasonably teach or suggest this feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725